Citation Nr: 1420137	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied service connection for tinnitus and bilateral hearing loss.  In April 2009, the Veteran filed a notice of disagreement (NOD).  In January 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA file reveals that, with the exception April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For the reasons expressed below, the claims on appeal are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In connection with these claims, the Veteran underwent VA audiology examination in February 2009.  The examiner opined that the Veteran's tinnitus and bilateral hearing loss were less likely than not related to his military service and that such "opinion is based on the service treatment record evidence which is silent for hearing loss, significant threshold shift, or any complaint/diagnosis of tinnitus, as well as the conceded history of military noise exposure."  However, the examiner did not adequately consider and address the Veteran's statement (made during the February 2009 VA examination) that his tinnitus began with sudden onset on the firing range during military service, statements of individuals known to the Veteran concerning his longstanding hearing difficulties, and statements by the Veteran and another veteran who served with him that he was exposed to hazardous noise during a firing range accident in service.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, and in light of the noted deficiencies, further examination and opinion - based on full consideration of all evidence, to include lay assertions of the Veteran and others, and supported by clearly-stated rationale - are needed to resolve the service connection claims on appeal. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to obtaining further opinion in connection with this claim, to ensure that the record is complete, and that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his or her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his or her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA audiology examination to obtain information pertaining to the nature and etiology of any current tinnitus and bilateral hearing loss.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to current tinnitus and bilateral hearing loss, for each diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statement that his tinnitus began with sudden onset on the firing range during military service (made during the February 2009 examination), statements of individuals known to the Veteran concerning his longstanding hearing difficulties, and statements by the Veteran and another veteran who served with him that he was exposed to hazardous noise during a firing range accident in service.  

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



